Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2000-154621, WO 2014/126034, WO 2012/042911, JP 2016-60687 and JP 10-8043 cited in the information disclosure statement of 30 January 2020 have been considered with respect to the provided English abstracts. JP 2016-117618 cited in the information disclosure statement of 4 September 2021 has been considered with respect to the provided English translation.
	In the information disclosure statement of 30 January 2020, applicants have listed several combinations of a Japanese member and a US member of the same patent family. The US member of the family has been consider and the Japanese language member of the family have a line drawn through it as a cumulative reference. The combinations are JP2007-515548 and US 2006/0169950; JP2015-143178 and US 2016/0310245; JP2016-512258 and US 2016/0038381; JP 2016-540772 and US 2012/0020639 and JP2010-222466 and US 2012/0012789. 
Specification
The disclosure is objected to because of the following informalities: 
The statements in line 35 on page 2 through line 7 on page 3 and the statements in paragraphs [0069]-[0072] is confusing since they teach the zirconia particles have a three-point flexural strength and a transmittance of light of 700 nm after a zirconia sintered body is formed. Thus this section and the paragraphs actually teach it is the sintered body that have the disclosed properties, not the particles, as explicitly stated.
. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 7, 8, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7, 8 and 19 are indefinite since the claims states the zirconia particles have a three-point flexural strength and a transmittance of light of 700 nm after a zirconia shaped body is formed. Thus claim indicates that it is the sintered body that have the disclosed properties, not the particles, as claimed.
	Claim 12 indefinite since the claimed process of polymerizing a composition comprising zirconia particles and a polymerizable monomer is not a shaping step. This is because polymerizing does not impart any specific or particular shape to the polymerized composition.
Claim Interpretation
	The phrase “in a liquid state” in claim 1 is being given the meaning taught in paragraph [0036] of the specification which is that the fluorescent agent can be in the form of a solution or a dispersion. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-18 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-8, 10-14, 17, 18 and 23 of copending Application No. 16/635,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of claims 7, 2 and 6 and the powder of claim 8 of the copending application suggests the process of claims 1-5 and the powder of claim 6 of this application since the zirconia particles, the composition of the fluorescent agent and the amounts of yttria and fluorescent agent and the process in the copending claims are the same as those in claims 1-5 of this application in that the claimed slurry includes dispersions of the fluorescent agent when it is not soluble in the claimed dispersion medium or solutions dispersions of the fluorescent agent when it is soluble in the claimed dispersion medium. This dispersion and solution read upon the “fluorescent agent which is in a liquid state” claims in claim 1 of this application. Since the process in the copending application and in this application are the same, the produced zirconia powder of the copending claims must suggest the produced zirconia of the claims in this application. 
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of copending Application No. 16/635,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the shaped and calcined zirconia bodies claimed in the copending application has a 3-pt flexural strength of 500 MPa or more and a transmittance of 40% or more for light of 700 nm through a thickness of 0.5 mm after the bodies are sintered at 1100oC for 2 hours at ordinary pressure. Thus these claimed bodies suggest the bodies of claims 15 and 18 when the powder is that of claim 7 since the taught 3-pt flexural strength is the same for all of the claimed bodies and the transmittance of the copending bodies falls within that of the bodies claimed in this application. While the copending claims do not teaches the shaping steps In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104529439.
	The translation for this reference teaches a process for producing a fluorescent zirconia dental material. The reference teaches forming zirconia-particle and fluorescent agent containing powder comprising forming a solution of neodymium acetate (the teaching of cerium acetate is a clear computer translation error since the reference state the cerium acetate solution contains Nd+3); mixing this solution with a slurry comprising stabilized zirconia particles comprising 3 mol% yttria and spray drying the mixture to form a powder. The amount of yttria falls within the 
	The reference teaches the taught zirconia-particle and fluorescent agent containing powder can be mixed with an organic binder, such as polyvinyl alcohol; forming a green body of the mixture by pressing, which reads on the claimed shaping process; pre-sintering the shaped green body; and then sintering the calcined body.  This is the process of claims 8, 9 and 19 and the resulting shaped body reads on that of claim 15. Polyvinyl alcohol is a resin and thus the reference teaches the process steps of claims 10 and 11. The reference anticipates the claimed processes, powder and shaped body. 
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Flegler et al.
	This article teaches producing a zirconia particle and bismuth or nickel containing powder by mixing bismuth nitrate or nickel nitrate solution with a slurry of stabilized zirconia particles comprising 8 mol% yttria and then drying the mixture. This is the process of claim 1. The stabilized zirconia particles comprising 8 mol% yttria has a particle size of 21 nm. This particles size and the amount of yttria fall within the claimed ranges. While the reference does not teach that the bismuth nitrate and nickel nitrate are fluorescent agents, the specification teaches these compounds are fluorescent agents. The reference anticipates the claimed process and powder. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	Claims 1-10, 15-18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-073907 in view of U.S. patent 8,685,278.
	The translation for JP 2011-073907 show that it teaches a method for producing a zirconia sintered dental body, such as orthodontic brackets or a dental prosthesis, which can be shaped by CAD-CAM system. The taught sintered zirconia body is produced by mixing stabilized zirconia particles comprising 3-5.5 mol% yttria with ethanol or isopropyl alcohol and optionally an acrylic resin binder to form a slurry and spray drying the slurry to produce granules; press molding the granules which can contain an acrylic resin into the desired shape, optionally calcining the shaped body at 500-1000oC and then sintering under ordinary pressure. The taught stabilized zirconia particles have an average particle size of 10-100 nm, such as 30 nm; which overlaps the claimed average particle size range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.The amount of yttria in the zirconia particles falls within the claimed molar percentage. The taught method of molding suggests that of claims 8-10, the taught calcining method suggests that of claims 16 and 17 and the taught sintering method suggests that of claims 19 and 21. The taught calcination temperature range overlaps that of claim 17. JP 2011-073907 does not teach the presence of a fluorescent agent in the taught powder mixture, but it does teach that the taught powder mixture which is spray dried can contain coloring components (last para on pg 4 and 3rd full para on pg 7). 
.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-073907 in view of  U.S. patent 8,685,278, this combination in view of U.S. patents 4,485,182 and 4,939,996.
	As discussed above, JP 2011-073907 and U.S. patent 8,685,278 teaches press molding the taught granules, which suggest the powder of claim 1, comprising stabilized zirconia particles comprising 3-5.5 mol% yttria and a fluorescent agent into the desired shape. U.S. patents 4,485,182 and 4,939,996 also teach that it was well known in the art to that mixing a ceramic powder, such as zirconia powder, with a resin will improve the shaped green body formed by press molding. Therefore, one of ordinary skill in the art would have found it obvious to mix the powder comprising zirconia and a fluorescent agent suggested by the combination of JP 2011-073907 and U.S. patent 8,685,278 with a resin before press-molding. The combination of references suggest the claimed process.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,329,296.
 	This reference teaches a zirconia ceramic and the process for producing the ceramic. The process comprises mixing a dispersion, or a slurry, comprising stabilized zirconia particles comprising 3 mol% yttria, where the particles have an average primary particle diameter, preferably 10-200 nm, with a solution of chromophores and then drying the mixture to form coated stabilized zirconia particles. The chromophores can be acetates or nitrates of terbium or cerium. While the reference does not teaches these compound are fluorescent agents, the specification teaches these compounds are fluorescent agents. Thus the reference suggests In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The granules contains preferably 0.01-0.2 wt% of oxides of cerium or terbium, based on the total mass of the particles (col. 6, line 35). This amount corresponds to 0.01-0.2 wt% of oxides of cerium or terbium, relative to the amount of zirconia. This range falls within that of claim 2. The taught granules can be produced by spray drying (col. 6, line 67 and col. 7, line 49). Therefore the reference suggests the process of claims 1-5 and the resulting powder of claim 6. Applicants admitted in the specification that zirconia particle and fluorescent agent powders produced by the process of claims 1-6 will produce articles having the properties of claim 7 when processed by the conditions in claim 7. Thus the suggested powder when taught zirconia particle size range fall within the claimed ranges, the resulting powder suggests that of claim 7.
	Column 7, lines 50 through column 8, line 24 teaches a green body for the ceramic can be produced by forming a suspension comprising the granules comprising the stabilized zirconia particles and the cerium or terbium fluorescent agents and polymerizable monomer by mixing and then shaping the suspension using stereolithography. It also teaches a green body for the ceramic can be produced by dry-pressing the granules (col. 7, lines 39-45). These processes 
	Column 10, lines 35-60 teaches the zirconia ceramic is produced by debindering the green body by heating at 90-600oC to form a white body, which reads upon the claimed calcining step, and then sintering the white body. The taught debindering, or calcining, temperature range overlaps that claimed. These processes suggest those of claims 16, 17 and 19 and the resulting white bodies suggest the body of claim 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/17/22